Citation Nr: 0115928	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  01-00 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $9,065.00.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from February 1944 to February 
1946.  In August 1999, the St. Petersburg, Florida, Regional 
Office (RO) proposed to terminate the veteran's Department of 
Veterans Affairs (VA) improved pension benefits based upon 
her previously unreported income for the year 1996.  In 
November 1999, the RO implemented the proposed termination.  
In November 1999, the veteran was informed in writing of the 
overpayment of VA improved pension benefits in the amount of 
$9,065.00 and her appeal and waiver rights.  In December 
1999, the veteran requested a waiver of the overpayment.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
waiver of recovery of an overpayment of VA improved death 
pension benefits in the amount of $9,065.00 upon its finding 
of bad faith.  The veteran has been represented throughout 
this appeal by the Disabled American Veterans.  


FINDINGS OF FACT

1.  The veteran was overpaid VA improved pension benefits in 
the amount of $9,065.00 due to her failure to promptly and 
accurately inform the VA of her receipt of annuity interest 
income.  

2.  The veteran's failure to inform the VA of her receipt of 
income was not the result of an intent to seek an unfair 
advantage with knowledge of the likely consequences.  



CONCLUSIONS OF LAW

1.  The overpayment of VA improved pension benefits in the 
amount of $9,065.00 was not due to error solely on the part 
of the VA and was otherwise properly created.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-2099 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 3.660(a) (2000).  

2.  Waiver of recovery of an overpayment of VA improved 
pension benefits in the amount of $9,065.00 is not precluded 
by fraud, misrepresentation, or bad faith on the veteran's 
part.  38 U.S.C.A. § 5302(c) (West 1991 & Supp. 2000); 38 
C.F.R. § 1.962(b) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Creation of the Debt

In reviewing the issue of creation of the overpayment of VA 
improved pension benefits, the Board observes that the VA has 
secured or attempted to secure all relevant VA and private 
medical records to the extent possible.  There remains no 
issue as to the substantial completeness of the veteran's 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA).  The veteran has been 
advised by the statement of the case of the evidence that 
would be necessary for her to substantiate her claim.  Any 
duty imposed by VCAA, including the duty to assist and to 
provide notification, has been met.  

Generally, a veteran in receipt of VA pension benefits must 
notify the VA of all circumstances which will affect her 
entitlement to receive pension benefits or the rate of those 
benefits.  Such notice must be furnished when the recipient 
acquires knowledge that his income has changed.  38 C.F.R. 
§ 3.660(a)(1) (2000).  

In August 1999, the RO proposed that the veteran's VA 
improved pension benefits be terminated retroactively as of 
February 1, 1996 due to her receipt of unreported income.  In 
November 1999, the RO effectuated the proposed termination.  
In November 1999, the veteran was informed in writing of the 
overpayment of VA improved pension benefits in the amount of 
$9,065.00.  In her December 1999 waiver request, the veteran 
acknowledged that she had failed to report interest income 
from an annuity.  She clarified that she had erroneously 
assumed that the annuity was owned by her children and the 
resulting interest income represented a collective gift to 
her from her children.  

The veteran has not contested the amount of the overpayment.  
In light of this fact and given the veteran's acknowledgment 
that she failed to accurately inform the VA of her receipt of 
interest income, the Board finds that the overpayment of VA 
improved pension benefits in the amount of $9,065.00 was 
solely the consequence of the veteran's own action and thus 
properly created.  

II. Waiver of Recovery

Recovery of an overpayment of VA improved pension benefits 
may be waived if recovery of the indebtedness from the payee 
who received the benefit would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 38 
C.F.R. § 1.963(a) (1999).  The equity and good conscience 
standard means arriving at a fair decision between the 
obligor and the Government.  In making this decision, 
consideration is to be given to factors such as: the fault of 
the debtor; a balancing of the fault of the debtor against 
any fault of the VA; whether collection would deprive the 
debtor of basic necessities; whether recovery would nullify 
the objective for which the benefits were intended; whether a 
failure to make restitution would result in unfair gain to 
the debtor; and whether reliance on the benefits would result 
in relinquishment of a valuable right or incurrence of a 
legal obligation.  38 C.F.R. § 1.965(a) (2000).  

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
2000) provide that:

The recovery of any payment or collection 
of any indebtedness (or any interest 
thereon) may not be waived under this 
section if, in the Secretary's opinion, 
there exists in connection with the claim 
for such waiver an indication of fraud, 
misrepresentation, or bad faith on the 
part of the person or persons having an 
interest in obtaining a waiver of such 
recovery or the collection of such 
indebtedness (or any interest thereon).  

"Bad faith" denotes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the Government.  38 C.F.R. § 1.965(b)(2) 
(2000).  

In her December 1999 waiver request, the veteran stated that 
the overpayment was created after her children purchased a 
$30,000.00 annuity on her behalf and she began to received 
interest income.  In her May 2000 notice of disagreement, the 
veteran clarified that: she had sold her family's home in 
1994; gave $30,000.00 of the proceeds from the sale to her 
children; and her children collectively decided to purchase 
an annuity to supplement her income.  The children 
erroneously gave ownership of the annuity to the veteran.  It 
was the veteran's belief that her children had retained 
ownership over the annuity and would subsequently gift the 
interest to her on an as needed basis.  While acknowledging 
that her beliefs as to the nature of the annuity interest 
income were erroneous, the veteran advanced that she neither 
acted in bad faith nor intended to defraud the Government 
when she failed to report her interest income to the VA.  

The Board has reviewed the probative evidence including the 
veteran's statements on appeal.  The veteran asserts that: 
she made an inaccurate assumption as to the ownership of the 
annuity purchased by her children on her behalf; she believed 
that the resulting interest income was a gift from her 
children; and she subsequently failed to report the income to 
the VA.  The Board observes that the veteran has made no 
attempt to deny her receipt of the interest income or to 
otherwise conducted herself with an apparent intent to seek 
an unfair advantage over the VA with knowledge of the likely 
consequences.  Therefore, the Board concludes that the record 
does not establish an element of fraud, misrepresentation or 
bad faith towards the Government on the veteran's part as 
would preclude waiver of recovery of the overpayment of VA 
improved pension benefits as a matter of law.  


ORDER

Waiver of recovery of an overpayment of VA improved pension 
benefits in the amount of $9,065.00 is not precluded by a 
finding of fraud, misrepresentation of bad faith.  


REMAND

In light of the Board's decision above, the standard of 
equity and good conscience is for application.  The standard 
was not previously addressed by the RO.  Additionally, the 
Board finds that a current financial status report from the 
veteran would be helpful in applying the standard.  

The statutes governing the adjudication of claims for VA 
benefits have recently been amended.  The amended statutes 
direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the veteran of any 
information and any medical or lay evidence not previously 
provided to the VA that is necessary to substantiate her 
claim.  The VA shall make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate her 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103, 5103A, 5107).  The 
veteran's request for waiver of recovery of the overpayment 
of VA improved pension benefits in the amount of $9,065.00 
has not been considered under the amended statutes.  
Therefore, the claim must be returned to the RO.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Accordingly, this case is 
REMANDED for the following action:

1.  The RO should request that the 
veteran complete a Financial Status 
Report (VA Form 20-5655).  

2.  The Committee must then review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) is 
completed.  In particular, the Committee 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107) are fully 
met.  

3.  The Committee should then 
readjudicate the veteran's request for 
waiver of recovery of an overpayment of 
VA improved pension benefits in the 
amount of $9,065.00 with express 
consideration of the provisions of 38 
C.F.R. § 1.965(a) (2000) including the 
standard of equity and good conscience.  

If the claim is denied, the veteran should be provided with a 
supplemental statement of the case and be given the 
opportunity to respond.  The veteran is free to submit 
additional evidence and argument while the case is in remand 
status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn from it regarding the final 
disposition of the veteran's claim.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 



